COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 JONATAN PEREZ,                                   §           No. 08-19-00155-CR

                     Appellant,                   §              Appeal from the

 v.                                               §            409th District Court

 THE STATE OF TEXAS,                              §         of El Paso County, Texas

                     Appellee.                    §           (TC# 20180D03845)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF JUNE, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.